DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Most of the certified copies have been filed either in the instant application or in parent Application No. 15/858036, filed on 12/29/2017.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/27/2017. It is noted, however, that applicant has not filed a certified copy of the CN 201730518659.0 application as required by 37 CFR 1.55.
In this case, the attempt to retrieve a certified copy of the CN 201730518659.0 application under the priority document exchange program (PDX) was unsuccessful on 6/17/2020 (as indicated by the “Priority Document Exchange Failure Status Report” dated 6/17/2020 in parent application 16/894913). As stated in the “Foreign Priority Section” of the Application Data Sheet, “Under the PDX program, applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the time period specified in 37 CFR 1.55(g)(1)”.
All other certified copies have been received.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “portion of the first wire is exposed outside the light conversion layer” in Claims 1 and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In this case, Fig. 1, which is the only figure to illustrate the claimed first wire 440, shows that all of the wires are entirely encapsulated within the light conversion layer 420, and therefore no portion of the first wire that is exposed outside the light conversion layer as claimed is illustrated.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 3, 11, 15, 19-21, and 23 are objected to because of the following informalities:  
Regarding claim 1, the limitation “each of the at least two conductive electrodes is electrically connected to corresponding one of the at least one LED section” in lines 6-7 on pg. 22 is grammatically incorrect. The Examiner respectfully suggests amending it to be -- each of the at least two conductive electrodes is electrically connected to a corresponding one of the at least one LED section-- to correct the typographical error.
Regarding claim 3, the limitation “the conductive section is attached to a surface of the base layer and is contact the top layer” in lines 17-18 on pg. 22 is grammatically incorrect. The Examiner respectfully suggests amending it to be either --the conductive section is attached to a surface of the base layer and is in contact with the top layer--, or alternatively, amending it to be --the conductive section is attached to a surface of the base layer and s the top layer-- to correct the typographical error.
Claim 11 recites the limitation “the shortest distance between two LED chips in adjacent two LED sections of the at least two LED sections” in lines 6-7 on pg. 23. There is insufficient antecedent basis for this limitation in the claim. However, since the intended scope of the claim is clear, this does not create an issue of indefiniteness under 35 U.S.C. 112(b).  However, the Examiner respectfully a 
Regarding claim 15, the limitation “each of the at least two conductive electrodes is electrically connected to corresponding one of the at least one LED section” in lines 32-33 on pg. 23 is grammatically incorrect. The Examiner respectfully suggests amending it to be -- each of the at least two conductive electrodes is electrically connected to a corresponding one of the at least one LED section-- to correct the typographical error.
Regarding claim 19, the limitation “the at least two LED sections are respectively bent at a high point of the light emitting part to form in the shape like an inverted deformed U letter” in lines 16-17 on pg. 24 is grammatically incorrect. The Examiner respectfully suggests amending it to be -- the at least two LED sections are respectively bent at a high point of the light emitting part to be formed in a 
Regarding claim 20, the limitation “wherein the light emitting part has a contour in a shape like V letter” in lines 20-21 on pg. 24 is grammatically incorrect. The Examiner respectfully suggests amending it to be --wherein the light emitting part has a contour in a shape like a V letter-- to correct the typographical error.
Regarding claim 21, the limitation “wherein the light emitting part has a contour in a shape like S letter” in lines 22-23 on pg. 24 is grammatically incorrect. The Examiner respectfully suggests amending it to be -- wherein the light emitting part has a contour in a shape like an
Claim 23 recites the limitation “the shortest distance between two LED chips in adjacent two LED sections of the at least two LED sections” in line 33 on pg. 24 through line 1 on pg. 25. There is insufficient antecedent basis for this limitation in the claim. However, since the intended scope of the claim is clear, this does not create an issue of indefiniteness under 35 U.S.C. 112(b).  However, the Examiner respectfully suggests amending it to be --a [the] shortest distance between two LED chips in adjacent two LED sections of the at least two LED sections-- to establish proper antecedent basis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-13, 17-19, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the portion of the conductor not covered by the top layer" in lines 31-32 on pg. 22.  There is insufficient antecedent basis for this limitation 

Regarding claims 12 and 24, the limitation “and wherein the LED chips is positioned in the third area or the third area” in lines 14-15 on pg. 23 (Claim 12) and lines 8-9 on pg. 25 (Claim 24) renders the claims indefinite because it is unclear exactly where the LED chips can be positioned other than in the third area (i.e. whether the LED chips are positioned in the third area or the first area, or in the third area or the second area), rendering the scope of the claim unascertainable. Further, while not contributing to the indefiniteness, the limitation is grammatically incorrect.  For the purpose of examination, the Examiner has treated the claim as attempting to recite that the LED chips are positioned in either the third area or the first area, and so the Examiner respectfully suggests amending it to be --and wherein the LED chips are first area-- or similar language to clarify the scope of the alternative expression.

Claim 13 is rejected due to its dependence on indefinite Claim 12.

Claims 17-19 each recite the limitation "the LED filament" in line 3 on pg. 24 (Claim 17), line 9 on pg. 24 (Claim 18), and line 14 on pg. 24 (Claim 19).  There is insufficient antecedent basis for this limitation in the claims.  The Examiner respectfully light emitting part-- to establish proper antecedent basis.

Claim 25 is rejected due to its dependence on indefinite Claim 24.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US 2014/0369036).
Feng discloses an LED filament (LED filament; see Figs. 1-5; Abstract; para. [0001], [0027]), comprising at least one LED section, wherein the at least one LED section comprises at least two LED chips electrically connected to each other through a first wire (a light emitting unit 20 comprises a plurality of blue light chips 21 and red light chips 22 which are electrically connected to each other in series by a metal conductive cable 40; see Figs. 1-5; para. [0027]-[0029]); at least two conductive electrodes, wherein each of the at least two conductive electrodes is electrically connected to a corresponding one of the at least one LED section (electrode pins 50; see Figs. 1, 3, 5; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2014/0369036) in view of Motoya et al. (US 2013/0147348, hereinafter “Motoya”).
Regarding claim 1, Feng teaches an LED filament (LED filament; see Figs. 1-5; Abstract; para. [0001], [0027]), comprising at least one LED section, wherein the at least one LED section comprises at least two LED chips electrically connected to each other through a first wire (a light emitting unit 20 comprises a plurality of blue light chips 21 and red light chips 22 which are electrically connected to each other in series by a metal conductive cable 40; see Figs. 1-5; para. [0027]-[0029]); at least two conductive electrodes, wherein each of the at least two conductive electrodes is electrically connected to a corresponding one of the at least one LED section (electrode pins 50; 
However, the teachings of Feng fail to disclose or fairly suggest a portion of the first wire is exposed outside the light conversion layer.
Motoya teaches a lighting device (light emitting device 1; see Figs. 1-2A, 2C-3; para. [0075]-[0079]); comprising at least one LED section, wherein the at least one LED section comprises at least two LED chips electrically connected to each other through a first wire (first light emitting unit 1a comprises a plurality of LEDs 20 electrically connected to each other via wires 60; see Figs. 1-2A, 2C; para. [0076], [0078], [0091]-[0103]); at least two conductive electrodes, wherein each of the at least two conductive electrodes is electrically connected to a corresponding one of the at least one LED section (terminal electrodes 50; see Figs. 1-2A, 2C; para. [0078], [0098]); and a light conversion layer, covering the at least one LED section and a portion of each of the at least two conductive electrodes (sealing member 30 which comprises a sintered body film 12 having a first wavelength shifter and a second wavelength shifter therein covers the LEDs 20 of the LED section 1a and a portion of the electrodes 50; see Figs. 1-3; para. [0078]-[0081], [0086]-[0090], [0094]-[0095], [0101]-[0103]); wherein a portion of the first wire is exposed outside the light conversion layer (part of the wires 60 are exposed from the light conversion layer 30; see 1-2A, 2C; para. [0099]-[0100]).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143.  One would have been motivated to modify the known LED filament of Feng by exposing a portion of the first wire outside the light conversion layer, as taught by Motoya, in order to improve the light-extraction efficiency (see Motoya, par. [0100] for the motivation).

Regarding claims 11 and 23, although the combined teachings of Feng and Motoya fail to specifically disclose or suggest the LED filament comprises at least two LED sections, a shortest distance between two LED chips in adjacent two LED sections of the at least two LED sections is greater than a distance between two adjacent LED chips in each of the at least two LED sections, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify LED filament of Feng by providing at least two LED sections and arranging the LEDs so that a shortest distance between two LED chips in adjacent two LED sections of the at least two LED sections is greater than a distance between two adjacent LED chips in each of the at least two LED sections, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8), and further, since it has been held that rearranging parts of a In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  In this case, modifying the known LED filament of Feng by providing at least two LED sections and arranging the LEDs so that a shortest distance between two LED chips in adjacent two LED sections of the at least two LED sections is greater than a distance between two adjacent LED chips in each of the at least two LED sections would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to increase the amount of light emitted by the filament.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2014/0369036), as modified by Motoya (US 2013/0147348) as applied to Claim 1 above, and further in view of Cai et al. (US 2011/0273863, hereinafter “Cai”). The teachings of Feng modified by Motoya have been discussed above.
However, regarding claim 2, the teachings of Feng modified by Motoya fail to disclose or fairly suggest the light conversion layer comprises a top layer and a base layer, and the at least two LED chips and the at least two conductive electrodes are between the top layer and the base layer.
Cai teaches an LED filament (LED light source; see Figs. 1-3, 5-6; Abstract; para. [0042]-[0044]), comprising at least one LED section, wherein the at least one LED section comprises at least two LED chips electrically connected to each other through a first wire (a plurality of LED members 10 which are electrically connected to each other and to electrode members 81 through a connecting element 80 such as a gold wire, copper wire, etc.; see Figs. 1-5; para. [0016], [0043]-[0044], [0051]-[0059]); at least two 
Therefore, in view of Cai, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the LED filament of Feng, as modified by Motoya by forming the light conversion layer as a top layer and a base layer, and arranging the at least two LED chips and the at least two conductive electrodes between the top layer and the base layer.  One would have been motivated to further modify the known LED filament of Feng by forming the light conversion layer as a top layer and a base layer, and arranging the at least two LED chips and the at least two conductive electrodes between the top layer and the base layer, as taught by Cai, in order to reduce the overall thickness and production cost of the LED filament (see Cai, par. [0056] for the motivation).

However, regarding claim 3, the teachings of Feng modified by Motoya fail to disclose or fairly suggest the LED filament comprises at least two LED sections and a conductive section connected to the at least two LED sections, and the conductive section is attached to a surface of the base layer and is in contact with the top layer.
Cai further teaches the LED filament comprises at least two LED sections and a conductive section connected to the at least two LED sections (a plurality of LED sections each comprising a plurality of LEDs 10 and electrodes 81 connected to each other by wires 80 which are all sandwiched between the top layer 20 and base layer 30 can be connected together via end electrodes extending through position members 90 between adjacent LED sections, as shown in Fig. 6; see also Fig. 5; para. [0059]-[0060], [0062]), and the conductive section is attached to a surface of the base layer and is in contact with the top layer (as shown in Figs. 5-6).
Therefore, in view of Cai, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the LED filament of Feng, as modified by Motoya by arranging the filament with at least two LED sections and a conductive section connected to the at least two LED sections which is attached to a surface of the base layer and in contact with the top layer. One would have been motivated to further modify the known LED filament of Feng by arranging the filament with at least two LED sections and a conductive section connected to the at least two LED sections which is attached to a surface of the base layer and in contact with the top layer, as taught by Cai, in order to reduce the overall thickness and production cost of the LED filament (see Cai, par. [0056] for the motivation) while 

Regarding claim 4, although the combined teachings of Feng modified by Motoya and Cai fail to specifically disclose the top layer and the base layer are composed with different particles or particle densities, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the LED filament by forming the top layer and the base layer with different particles or particle densities, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, further modifying the LED filament by forming the top layer and the base layer with different particles or particle densities would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to customize the color temperature of light emitted from the light conversion layer as desired.

However, regarding claim 5, the teachings of Feng fail to disclose or fairly suggest the conductive section comprises a conductor connected to an LED chip of the at least two LED chips through a second wire, and a portion of the second wire is exposed outside the light conversion layer.

Motoya teaches it is known to expose a portion of the wires outside the light conversion layer (part of the wires 60 are exposed from the light conversion layer 30; see 1-2A, 2C; para. [0099]-[0100]).
Therefore, in view of Motoya and Cai, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED filament of Feng by arranging the filament with at least two LED sections and a conductive section connected to the at least two LED sections which is attached to a surface of the base layer and in contact with the top layer, with the conductive section comprising a conductor connected to an LED chip of the at least two LED chips through a second wire which includes a portion exposed outside the light conversion layer. One would have been motivated to modify the known LED filament of Feng by arranging the filament with at least two LED sections and a conductive section connected to the at least two LED sections which is attached to a surface of the base layer and in contact with the top layer, with the conductive section comprising a conductor connected to an LED chip of the at least two LED chips through a second wire which includes a portion exposed outside the light conversion layer, as taught by the combined teachings of 

Regarding claim 6, Cai further teaches wherein a portion of the conductor is not covered by the top layer (portions of the electrodes 81 which define conductors at each end of the LED section are not covered by the top layer 20 and the base layer 30; see Fig. 5; par. [0059]).
However, the teachings of Feng modified by Motoya and Cai fail to specifically disclose a diameter of the top layer is gradually decreased from each of the at least two LED sections to the conductive section.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the LED filament of Feng, as modified by Motoya by gradually decreasing a diameter of the top layer from each of the at least two LED sections to the conductive section, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, further modifying the known LED filament of Feng by gradually decreasing a diameter of the top layer from each of the at least two LED sections to the conductive section would have flown naturally to one of 

Regarding claims 7-8, Cai further teaches a portion of the conductor is not covered by the base layer (portions of the electrodes 81 which define conductors at each end of the LED section are not covered by the top layer 20 and the base layer 30; see Fig. 5; par. [0059]).

Regarding claim 9, Cai further teaches wherein the portion of the conductor not covered by the top layer corresponds to the portion of the conductor not covered by the base layer (portions of the electrodes 81 which define conductors at each end of the LED section are not covered by the top layer 20 and the base layer 30; see Fig. 5; par. [0059]).

Regarding claim 10, Cai further teaches wherein a portion of the conductor is not covered by the top layer (portions of the electrodes 81 which define conductors at each end of the LED section are not covered by the top layer 20 and the base layer 30; see Fig. 5; par. [0059]).
However, the teachings of Feng modified by Motoya and Cai fail to disclose or fairly suggest the top layer has a largest diameter in a radial direction of the LED filament, and a diameter of the top layer is gradually decreased from each of the at least two LED sections to the conductive section.
In re Dailey, 149 USPQ 47 (CCPA 1976).  In this case, further modifying the known LED filament of Feng by forming the top layer to have a largest diameter in a radial direction of the LED filament and gradually decreasing a diameter of the top layer from each of the at least two LED sections to the conductive section would have flown naturally to one of ordinary skill as necessitated by the particular design requirements of a given application, in order to customize the aesthetic appearance of the LED filament according to particular user desires.

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2013/0249381, hereinafter “Takeuchi”) in view of Motoya (US 2013/0147348).
Regarding claim 14, Takeuchi teaches an LED light bulb (light bulb shaped lamp 100; see Figs. 1-3; para. [0124]-[0129]), comprising a lamp housing (translucent globe 110; see Figs. 1-3; para. [0128]-[0129], [0146]-[0152]); a bulb base connected with the lamp housing (base 190; see Figs. 1-3; para. [0128]-[0129], [0157]-[0162]); at 
However, the teachings of Takeuchi fail to disclose or fairly suggest a portion of the wire is exposed outside the light conversion layer.
Motoya teaches a lighting device (light emitting device 1; see Figs. 1-2A, 2C-3; para. [0075]-[0079]); comprising at least one LED section, wherein the at least one LED section comprises at least two LED chips electrically connected to each other through a first wire (first light emitting unit 1a comprises a plurality of LEDs 20 electrically connected to each other via wires 60; see Figs. 1-2A, 2C; para. [0076], [0078], [0091]-[0103]); at least two conductive electrodes, wherein each of the at least two conductive electrodes is electrically connected to a corresponding one of the at least one LED section (terminal electrodes 50; see Figs. 1-2A, 2C; para. [0078], [0098]); and a light 
Therefore, in view of Motoya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED light bulb of Takeuchi by exposing a portion of the first wire outside the light conversion layer, since it has been held that selecting from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the level of ordinary skill. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143.  One would have been motivated to modify the known LED light bulb of Takeuchi by exposing a portion of the first wire outside the light conversion layer, as taught by Motoya, in order to improve the light-extraction efficiency (see Motoya, par. [0100] for the motivation).

Regarding claim 15, Takeuchi teaches wherein the light emitting pat further comprises at least two conductive electrodes, wherein each of the at least two conductive electrodes is electrically connected to a corresponding one of the at least one LED section (conductive power supply terminals 241a, 241b are provided on each of the ends of base mount 210; see Fig. 4; para. [0179]-[0181], [0193]).

Regarding claim 16, Takeuchi teaches wherein a portion of each of the at least two conductive electrodes 241a, 241b is exposed outside the light conversion layer 220 (as shown in Fig. 4).

Regarding claim 17, Takeuchi teaches wherein the light emitting part comprises at least two LED sections and a conductive section connected to the at least two LED sections (the LED lamp 100 can include a plurality of the LED sections 200 which are each connected to their own lead wires 170; see Figs. 1-5; par. [0137]).
However, the teachings of Takeuchi fail to disclose or fairly suggest the conductive section is higher than the at least two conductive electrodes in a Z direction of the LED light bulb, and the at least two LED sections are respectively shaped upward from the at least two conductive electrodes to a highest point of the light emitting part and then are bent down to connect with the conductive section.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED light bulb of Takeuchi by arranging the conductive section to be higher than the at least two conductive electrodes in a Z direction of the LED light bulb and arranging the at least two LED sections to be respectively shaped upward from the at least two conductive electrodes to a highest point of the light emitting part and then bent down to connect with the conductive section, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the In re Dailey, 149 USPQ 47 (CCPA 1976).  In this case, modifying the known LED light bulb of Takeuchi by arranging the conductive section to be higher than the at least two conductive electrodes in a Z direction of the LED light bulb and arranging the at least two LED sections to be respectively shaped upward from the at least two conductive electrodes to a highest point of the light emitting part and then bent down to connect with the conductive section or in any other suitable shape would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to arrange the light emitting part to resemble any of the curled filament shapes commonly found in incandescent light bulbs.

Regarding claim 18, Takeuchi teaches wherein the light emitting part comprises at least two LED sections and a conductive section connected to the at least two LED sections (the LED lamp 100 can include a plurality of the LED sections 200 which are each connected to their own lead wires 170; see Figs. 1-5; par. [0137]).
However, the teachings of Takeuchi fail to disclose or fairly suggest each of the at least two LED sections respectively has a circular arc at a highest point of the light emitting part, and the conductive section has a circular arc at a low point of the light emitting part.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED light bulb of Takeuchi by arranging each of the at least two LED sections respectively to have a circular arc at a highest point of the light emitting part and arranging the conductive section to have a circular In re Dailey, 149 USPQ 47 (CCPA 1976).  In this case, modifying the known LED light bulb of Takeuchi by arranging each of the at least two LED sections respectively to have a circular arc at a highest point of the light emitting part and arranging the conductive section to have a circular arc at a low point of the light emitting part or in any other suitable shape would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to arrange the light emitting part to resemble any of the curled filament shapes commonly found in incandescent light bulbs.

Regarding claim 19, Takeuchi teaches wherein the light emitting part comprises at least two LED sections and a conductive section connected to the at least two LED sections (the LED lamp 100 can include a plurality of the LED sections 200 which are each connected to their own lead wires 170; see Figs. 1-5; par. [0137]).
However, the teachings of Takeuchi fail to disclose or fairly suggest the at least two LED sections are respectively bent at a high point of the light emitting part to be formed in a shape like an inverted deformed U letter and has a bending radius value at R1, and the conductive section is bent at a low point of the light emitting part and has a bending radius value at R2, and wherein R1 is equal to or greater than R2.
In re Dailey, 149 USPQ 47 (CCPA 1976).  In this case, modifying the known LED light bulb of Takeuchi by arranging the at least two LED sections to be respectively bent at a high point of the light emitting part to be formed in a shape like an inverted deformed U letter which has a bending radius value at R1 and bending the conductive section at a low point of the light emitting part to have a bending radius value at R2 such that R1 is equal to or greater than R2 or in any other suitable shape would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to arrange the light emitting part to resemble any of the curled filament shapes commonly found in incandescent light bulbs.

However, regarding claim 20, the teachings of Takeuchi fail to disclose or fairly suggest the light emitting part has a contour in a shape like a V letter in an XZ plane of the LED light bulb.
In re Dailey, 149 USPQ 47 (CCPA 1976).  In this case, modifying the known LED light bulb of Takeuchi by arranging the light emitting part to have a contour in a shape like a V letter in an XZ plane of the LED light bulb or in any other suitable shape would have flown naturally to one of ordinary skill as necessitated by the particular design requirements of a given application, in order to arrange the light emitting part to resemble any of the curled filament shapes commonly found in incandescent light bulbs.

However, regarding claim 21, the teachings of Takeuchi fail to disclose or fairly suggest the light emitting part has a contour in a shape like an S letter in an XY plane of the LED light bulb.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED light bulb of Takeuchi by arranging the light emitting part to have a contour in a shape like an S letter in an XY plane of the LED light bulb, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the In re Dailey, 149 USPQ 47 (CCPA 1976).  In this case, modifying the known LED light bulb of Takeuchi by arranging the light emitting part to have a contour in a shape like an S letter in an XY plane of the LED light bulb or in any other suitable shape would have flown naturally to one of ordinary skill as necessitated by the particular design requirements of a given application, in order to arrange the light emitting part to resemble any of the curled filament shapes commonly found in incandescent light bulbs.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 2014/0369036) in view of Cai (US 2011/0273863). The teachings of Feng have been discussed above.
However, regarding claim 26, the teachings of Feng fail to disclose or fairly suggest the light conversion layer comprises a top layer and a base layer, and the at least two LED chips and the at least two conductive electrodes are between the top layer and the base layer.
Cai teaches an LED filament (LED light source; see Figs. 1-3, 5-6; Abstract; para. [0042]-[0044]), comprising at least one LED section, wherein the at least one LED section comprises at least two LED chips electrically connected to each other through a first wire (a plurality of LED members 10 which are electrically connected to each other and to electrode members 81 through a connecting element 80 such as a gold wire, copper wire, etc.; see Figs. 1-5; para. [0016], [0043]-[0044], [0051]-[0059]); at least two conductive electrodes, wherein each of the at least two conductive electrodes is electrically connected to a corresponding one of the at least one LED section (electrode 
Therefore, in view of Cai, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the LED filament of Feng by forming the light conversion layer as a top layer and a base layer, and arranging the at least two LED chips and the at least two conductive electrodes between the top layer and the base layer.  One would have been motivated to modify the known LED filament of Feng by forming the light conversion layer as a top layer and a base layer, and arranging the at least two LED chips and the at least two conductive electrodes between the top layer and the base layer, as taught by Cai, in order to reduce the overall thickness and production cost of the LED filament (see Cai, par. [0056] for the motivation).

Regarding claim 27, although the combined teachings of Feng and Cai fail to specifically disclose the top layer and the base layer are composed with different In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, further modifying the LED filament by forming the top layer and the base layer with different particles or particle densities would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to customize the color temperature of light emitted from the light conversion layer as desired.

Allowable Subject Matter
Claims 12-13 and 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12 and 24, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The LED filament according to claim 1 (or, for Claim 24, “The LED filament according to claim 22”), wherein the light conversion layer the upper surface comprises a first area and a second area, the second area comprises a cell, and a surface roughness of the first area is less than a surface roughness of the second area, wherein the lower surface comprises a third area, and a surface roughness of the third area is higher than the surface roughness of the first area, and wherein the LED chips are positioned in the third area or the third area” (emphasis added).
Although LED filaments are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claims 12 and 24.

Claim 13 depends on Claim 12.

Claim 25 depends on Claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of LED light bulbs comprising LED filament structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875